Citation Nr: 0735587	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-36 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder. 

2.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1973.  Prior service was reported.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2006 rating 
decision, by the Lincoln, Nebraska, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a low back disorder.  He perfected a timely 
appeal to that decision.  

On February 9, 2007, the veteran appeared at a video 
conference hearing before the undersigned Veterans Law Judge, 
sitting in Cheyenne, Wyoming.  A transcript of the hearing is 
in the file.  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the veteran's 
claim for service connection for a low back disorder, the 
Board as the final fact finder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a rating action in January 1993, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disorder; the veteran did not appeal that 
determination, and it became final.  

2.  The evidence associated with the record since the January 
1993 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  

CONCLUSION OF LAW

Evidence received since the final January 1993 rating 
decision is new and material; therefore, the veteran's claim 
for service connection for a low back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  In a new and material evidence 
claim, the notice must include the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran on November 7, 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
That letter was issued to the veteran prior to the initial RO 
decision in June 2006.  That letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the element required to establish 
service connection that were found insufficient in the 
previous denial.   

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
September 2006 SOC was issued, which provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Notwithstanding any deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to whether new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for a low back disorder given the favorable resolution below.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a low back 
disorder, given that the veteran has offered testimony at a 
hearing before the Board, given that he has been provided all 
the criteria necessary for establishing service connection, 
and considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his petition to reopen the 
claim for service connection for a back disorder after August 
29, 2001, the Board will apply these revised provisions.  See 
38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

III.  Factual background.

The veteran's initial claim for service connection for a low 
back disorder (VA Form 21-526) was received in August 1992.  
The veteran indicated that he injured his back in 1968 when 
he slipped and fell inside an aircraft and landed on the 
tailbone in Bangkok, Thailand.  

Submitted in support of the veteran's claim were medical 
records from Dr. James Plate dated from October 1977 to April 
1990.  In January 1990, the veteran was diagnosed with acute 
back strain.  When seen in April 1990, the veteran indicated 
that he continued to have back distress.  The assessment was 
chronic low back pain.  

Also submitted were medical records from Dr. Allan E. 
Landers.  The veteran was seen in an emergency room in 
February 1992; at that time, it was noted that he had been in 
a motor vehicle accident three years ago, and how he had low 
back pain.  X-ray study of the lumbar spine revealed mild 
lower lumbar degenerative changes, with mild spurring at C3/4 
on the right.  

The veteran was afforded a VA examination in September 1992, 
at which time he again reported falling and injuring his 
tailbone while onboard an aircraft in 1968; he was treated in 
the flight surgeon's office.  He stated that, following the 
injury, he experienced periodic episodes of discomfort.  The 
veteran indicated that he started having more severe episodes 
of discomfort in the early 1980's.  He stated that the back 
pain became chronic 3 and 1/2 years ago.  Following an 
evaluation, the veteran was diagnosed with chronic low back 
symptoms consistent with progressive changes of the lumbar 
spine.  

By a rating action in January 1993, the RO denied the 
veteran's claim of service connection for a low back 
disorder.  At that time, it was noted that service medical 
records were not available to confirm an injury in service.  
Moreover, it was determined that no evidence had been 
presented to show a chronic back condition immediately 
following service.  By letter dated in February 1993, the 
veteran was notified of the decision and of his procedural 
and appellate rights.  He did not appeal that decision within 
one year of the notice thereof.  

Received in October 2005 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran indicated that he was 
again seeking to establish service connection for a low back 
disorder.  The veteran indicated that, while stationed in 
Thailand in 1968, he was aboard a C141 when the pilot was 
performing a taxi brake check; he fell backward, landed on 
his tailbone and injured his lower back.  The veteran stated 
that he reported to the flight surgeon's office the next 
morning; he had numerous physical therapy sessions and 
received heat treatments for the injury.  The veteran 
indicated that, after discharge, he experienced more problems 
with his back.  

Of record are service medical records for the period from 
March 1966 to May 1973 and National Guard Service medical 
records dated from February 1981 to June 1981.  The 
enlistment examination, dated in March 1966, is negative for 
any complaints, treatment, or diagnosis of a low back 
disorder; clinical evaluation of the spine was normal.  On 
the occasion of his separation examination, in May 1973, the 
veteran reported a history of back pain due to a pulled 
muscle in 1968, which was treated with heat packs for one 
week; examination of the spine was within normal limits.  

The veteran was afforded a VA examination in December 2005, 
at which time he again reported a history of the fall in 
service; he then returned to regular duty.  He had no further 
medical treatment or evaluation of his back while in the 
military.  The veteran did report problems with back spasms 
on and off after he left the military.  The veteran indicated 
that recalled being seen between 1987 and 1990 with an acute 
onset of low back pain.  Following a physical examination, 
the veteran was diagnosed with degenerative joint disease and 
disc herniation of the lumbar spine, status post laminectomy 
at L4-5 with placement of intrapedicle screws and posterior 
stabilization.  

Of record is a statement from Tara A. Longoria, M.D., dated 
in January 2006, indicating that she had followed the veteran 
routinely in her clinic; she noted that he has had some 
lumbar back pain and problems for the past several years.  
Dr. Longoria indicated that she started seeing the veteran in 
May 2004; at that time, X-rays revealed advanced degenerative 
changes in the lumbosacral area with spondylolisthesis and 
facet arthropathy and early spurring at L5, S1.  She noted 
that development of arthritis can result from a previous 
injury or traumatic injury.  Dr. Longoria noted that the 
veteran suffered a fall aboard an aircraft in 1968; and, the 
veteran underwent an MRI in February 2005 which showed a 
significant extruded left paracentral disk herniation at L4, 
L5 associated with ligamentous and facet arthropathy 
resulting in high grade spinal stenosis.  Dr. Longoria again 
stated that prior trauma can cause the above-mentioned 
injuries and it was her opinion that the veteran's condition 
was more likely than not caused by a previous fall or injury.  

Of record is lay statement from the veteran's wife, dated in 
July 2006, indicating that she recalled that her husband's 
back problems started while he was overseas in Thailand in 
1968, which occurred when he fell aboard a plane during a 
medivac incident.  

At his personal hearing in February 2007, the veteran 
indicated that he was assigned as a flight engineer aboard a 
#C-147 aircraft; they had been dispatched to Bangkok, 
Thailand to assist a plane that had crashed and needed 
medical treatment.  The veteran indicated that he had been 
transferred from his aircraft to the C-141 when the pilot did 
the brake check for taxi; he lost his balance and fell 
backwards and landed on his back.  The veteran reported being 
diagnosed with a pulled muscle; he was treated with therapy.  
The veteran indicated that he first sought medical treatment 
in 1986; at that time, he was trying to get up for work, and 
was unable to stand as a result of back pain.  The veteran 
stated that he began working for the phone company in 1977; 
he veteran could not recall whether an entrance examination 
was required.  The veteran indicated that while he was 
involved in a car accident in 1992, it did not have any 
affect on his back.  




IV.  Legal analysis-N&M-S/C for a low back disorder.

As noted above, service connection for a low back disorder 
was previously addressed in a rating action in January 1993.  
At that time, the evidence included the veteran's claim, 
private treatment reports, and result of a VA examination 
conducted in September 1992.  In January 1993, the RO denied 
the claim on a finding that service medical records were not 
available; therefore, there was no evidence of an injury or a 
back problem in service; and there was no evidence of a 
chronic back disorder immediately following service.  The 
veteran was informed of the determination and of the right to 
appeal; the veteran did not perfect a timely appeal of the 
decision, and it became final.  

Since the above decision, the veteran has applied to reopen 
the claim.  In this regard, the RO obtained partial service 
medical records, including the veteran's entrance and 
separation examination, and partial National Guard Service 
medical records, which show that the veteran reported being 
treated for back pain during active service in 1968.  These 
records are neither cumulative nor redundant of the evidence 
previously of record.  The veteran has also submitted a 
private treatment report from Dr. Longoria, dated in January 
2006, suggesting that his current back disorder was caused by 
a previous fall or injury.  This statement is neither 
cumulative nor redundant of the evidence previously of 
record.  The private doctor statement relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Therefore, this statement is new and material and reopening 
of the claim is in order.  The evidence received after 
January 1993 is presumed credible for the purposes of 
reopening the veteran's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76.  

The Board finds that the received evidence is both new and 
material.  In the instant case, the additional evidence 
includes service medical records indicating that he was 
treated for a back injury in service.  No such evidence was 
of record at the time of the prior denial.  Based upon the 
reasoning of the prior denial, finding that there was no 
evidence of a back injury or back problems in service, the 
service medical records are relevant and establish a 
previously unestablished fact.  Accordingly, the veteran's 
claim of entitlement to service connection for a low back 
disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  


ORDER

The application to reopen a claim of service connection for a 
low back disorder is granted.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c).  

Having determined that the veteran's claim of entitlement to 
service connection for a low back disorder is reopened, VA 
has a duty to assist the veteran in the development of 
evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007).  

In this case, the service medical records show that the 
veteran reported being treated for back pain due to pulled 
muscles in 1968; he was treated with heat packs for one week.  
Post service medical records, including VA as well as private 
treatment reports, note complaints and treatment for low back 
pain beginning in January 1990; he has been diagnosed with 
degenerative joint disease disk permeation of the lumbar 
spine.  The records also indicate that the veteran was 
involved in a motor vehicle accident in February 1992.    

In light of the foregoing, the Board finds that the post 
service medical records are not dispositive as to the 
etiology of the veteran's current low back disorder.  In sum, 
there is insufficient competent medical evidence to decide 
the claim.  38 C.F.R. § 3.159(c) (4).  VA's duty to assist 
the veteran includes obtaining a thorough and contemporaneous 
medical examination in order to determine the nature and 
etiology of the veteran's disability.  See Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004) (The duty to assist 
requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)  

In light of the aforementioned medical evidence, the Board 
finds that a remand of this issue is warranted, so the RO can 
provide the veteran with an appropriate VA examination that 
specifically addresses the etiology of the veteran's low back 
disorder.  In particular, the VA examiner should be asked to 
discuss the relationship, if any, between the veteran's low 
back disorder and his military service.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:  

The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current low back 
disability.  The claims file must be made 
available to and reviewed by the 
examiner.  Any further indicated special 
studies must be conducted.  Following a 
review of the claims folder, including 
the service medical records, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current low back disorder is related to 
the veteran's service, including an in-
service injury.  The examiner should 
provide complete rationale for each 
opinion expressed and conclusion reached.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord him due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 



 Department of Veterans Affairs


